DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 8-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 8-13, 17-24 is/are rejected under 35 U.S.C. 103 as obvious over Brittain et al. (US2021/0041373) in view of Brailovskiy et al. (US10269155) and Kalayeh (US2010/0014780).
To claim 13, Brittain teach a system comprising: 
a supply reel, including a film roll to be scanned; a take-up reel, to store the film roll after being scanned (124, 125 of Fig. 2); 
a scanner, located between the supply reel and the take-up reel, including a first line scan sensor having a first field of view and a second line scan sensor having a second field of view to scan the film roll while the film roll progresses from the supply reel to the take-up reel (113A-N of Fig. 2, line-scan cameras); 
a processor; and a memory storing instructions which, when executed by the processor (114Y of Fig. 2), cause the processor to: 
receive a first data stream from the first line scan sensor and a second data stream from the second line scan sensor (paragraphs 0040-0052); 	select an overlap position between for the first field of view from the first data stream and the second field of view from the second data stream, wherein the overlap position forms an overlap area between the first data stream and the second data streams (Figs. 3-4, paragraphs 0053-0077).
But, Brittain do not expressly disclose calculate a difference measure between the first data stream and second data stream in the overlap area; 	iteratively alter, as the film roll progresses, the overlap position between the first field of view and the second field of view to form a plurality of overlap positions and calculating a plurality of difference measures at different positions along a length of the film roll, wherein each difference measure of the plurality of difference measures corresponds to one overlap position of the plurality of overlap positions, wherein iteratively altering the overlap position comprises iteratively adjusting a size of the overlap area at different positions in the film roll as the film roll progresses such that a first number of pixels in a first overlap area of a first overlap position is different than a second number of pixels in a second overlap area of a second overlap position; 	select a blending position corresponding to a given overlap position of the plurality of overlap positions with the smallest difference measure from among the plurality of overlap positions; and 	blend the first data stream and second data stream at the blending position.
Brailovskiy teach a system comprising processor and memory to execute:	receiving a first data stream from a first line scan sensor and a second data stream from a second line scan sensor (106 of Fig. 1, plurality of cameras, column 2 lines 37-49); 	selecting an overlap position between the first and second data stream, wherein the overlap position forms an overlap area between the first and second data streams (1002 of Fig. 10, column 9 lines 28-38); calculating a difference measure between the first and second data streams in the overlap area (1004 of Fig. 10, column 2 lines 3-18, 59-67, column 9 lines 38-48); 	iteratively altering the overlap position between the first and second data streams to form a plurality of overlap positions and calculating a plurality of difference measures, wherein each additional difference measure corresponds to an overlap position of the plurality of overlap positions (Figs. 4-7, different seam lines at different overlap positions; column 5 line 56 to column 6 line 50, seam lines are selected at dynamic positions and shapes to minimize errors along the seam lines, which obviously means an iterative processes because selection process is typically not random); 	selecting a blending position corresponding to the overlap position of the plurality of overlap positions with the smallest difference measure (column 6 lines 18-41, column 7 lines 11-21, stitch lines are selected at blend positions that minimizes error, wherein minimizing error would obviously be finding the smallest difference measure); and 	blending the first and second data streams at the blending position (Fig. 7, column 6 lines 42-50).
	In further seam line location selection preference, Kalayeh teach an image stitching system, wherein iteratively altering the overlap position comprises iteratively adjusting a size of the overlap area such that a first number of pixels in a first overlap area of a first overlap position is different than a second number of pixels in a second overlap area of a second overlap position (Figs. 3-4, 14, paragraphs 0005-0006, 0057-0058, 0071-0072, 0091-0098, adjusting stitching location changes size of overlapped region).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teachings of Brailovskiy and Kalayeh into the system of Brittain, in order to provide alternative process to handle overlap/crossover section between different cameras.

To claim 1, Brittain, Brailovskiy and Kalayeh teach a method (as explained in response to claim 1 above).

To claim 20, Brittain, Brailovskiy and Kalayeh teach a non-transitory, computer-readable medium storing instructions which, when executed by a processor, cause the processor to: execute a method of claim 1 (as explained in response to claim 1 above).



To claim 2, Brittain, Brailovskiy and Kalayeh teach claim 1.
Brailovskiy teach wherein blending the first and second data streams comprises blending the first and second data streams at the blending position according to feathering weights (column 2 lines 3-18, weighted differences).

To claim 8, Brittain, Brailovskiy and Kalayeh teach claim 1.
Brittain, Brailovskiy and Kalayeh teach wherein the overlap position is initially selected by scanning a length of target film different from the film roll being scanned (Brittain, Figs. 3-4).

To claims 9 and 17. Brittain, Brailovskiy and Kalayeh teach claims 1 and 13.
Brailovskiy teach wherein calculating the difference measure comprises: subtracting pixel values between corresponding pixel locations of the first and second data streams within the overlap area (column 1 line 51 to column 18, column 9 lines 28-48, displacement or difference in locations).

To claims 10 and 18. Brittain, Brailovskiy and Kalayeh teach claims 9 and 17.
Brailovskiy teach wherein calculating the difference measure further comprises, for each pixel location within the overlap area: subtracting the pixel value of the first data stream from a corresponding pixel value of the second data stream to form a pixel difference (column 1 line 51 to column 18, column 9 lines 28-48, displacement or difference in locations) and taking the absolute value of the pixel difference (though Brailovskiy does not expressly disclose taking absolute value of the difference, it is well-known in the art that absolute value gives a clearer measure of offset, which would have been obvious to one of ordinary skill in the art to further such obvious step for clear indication, hence Official Notice is taken).

To claims 11 and 19. Brittain, Brailovskiy and Kalayeh teach claims 1 and 13.
Brailovskiy teach wherein altering the overlap area comprises reducing the overlap position between the first and second data streams to reduce the size of the overlap area (column 6 lines 18-41, column 7 lines 11-21, stitch lines are selected at blend positions that minimizes error, wherein minimizing difference would reduce size of overlap area).

To claim 12, Brittain, Brailovskiy and Kalayeh teach claim 1.
Brailovskiy teach further comprising: receiving three or more data streams, including the first and second data streams, from three or more line scan sensors, including the first and second line scan sensors; and repeating the steps of the method for each pair of data streams originating from adjacent line scan sensors (column 2 lines 50-67, four cameras, which means at least three pairs of data streams for stitching as shown in Fig. 4).

To claim 21, Brittain, Brailovskiy and Kalayeh teach claim 1.
Brittain, Brailovskiy and Kalayeh teach wherein altering the overlap position comprises at least one of: varying a first lens or mirror configuration that redirects light passing through the roll of film to the first line scan sensor to change the first field of view; and varying a second lens or mirror configuration that redirects light passing through the roll of film to the second line scan sensor to change the second field of view (despite lack of disclosure, varying lengths of camera is a well-known technique in altering field of view, which would have been obvious to one of ordinary skill in the art to incorporate to alter or resize overlap position, especially typically less overlapping it is preferred, hence Official Notice is taken).

To claim 22, Brittain, Brailovskiy and Kalayeh teach claim 1.
Brittain, Brailovskiy and Kalayeh teach wherein altering the overlap position is performed in response to one or both of the first line scan sensor and the second line scan sensor moving over time (Brittain, Fig. 4, paragraphs 0062, 0068).

To claim 23, Brittain, Brailovskiy and Kalayeh claim 1.
Brittain, Brailovskiy and Kalayeh teach wherein altering the overlap area comprises reducing the overlap position between the first and second data streams to reduce the size of the overlap area relative to a scanning area that projects light through the roll of film (Brittain, paragraphs 0024, 0039-0041, reduce defects such as overlapping/crossover in the web/film roll).

To claim 24, Brittain, Brailovskiy and Kalayeh teach claim 1.
Brittain, Brailovskiy and Kalayeh teach wherein successive iterations of altering the overlap position between the first data stream and second data stream to form the plurality of overlap positions and calculating the plurality of difference measures are performed in response to progressing a predefined length of the film roll from the supply reel to the take-up reel (as explained in response to claim 13 above, wherein knowing position relative to a predefined length of the film roll is essential for implementation, Brittain, paragraphs 0027, 0055, 0066, 0080, predetermined length).



Claim(s) 14-16 is/are rejected under 35 U.S.C. 103 as obvious over Brittain et al. (US2021/0041373) in view of Brailovskiy et al. (US10269155), Kalayeh (US2010/0014780) and Kreang-Arekul et al. (US2005/0213849).
To claim 14, Brittain, Brailovskiy and Kalayeh teach claim 13.
But, Brittain, Brailovskiy and Kalayeh do not expressly disclose wherein blending the first and second data streams comprises: assigning a greater weight to pixels from the first data stream for pixel locations within the overlap area that are closer to the first data stream; and assigning a greater weight to pixels from the second data stream for pixel locations within the overlap area that are closer to the second data stream.
	Kreang-Arekul teach various stitching and blending methods, wherein blending the first and second data streams comprises: assigning a greater weight to pixels from the first data stream for pixel locations within the overlap area that are closer to the first data stream; and assigning a greater weight to pixels from the second data stream for pixel locations within the overlap area that are closer to the second data stream (Figs. 19-20, paragraphs 0023, 0128, 0131), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the method of Brittain, Brailovskiy and Kalayeh, in order to smooth transition. 

To claim 15, Brittain, Brailovskiy, Kalayeh and Kreang-Arekul teach claim 14.
Kreang-Arekul teach wherein blending the first and second data streams further comprises: assigning a first weight to pixel values from the first data stream and a second weight to the second data stream to pixel values from the pixel location within the overlap area closest to the first data stream, the first weight being larger than the second weight; assigning the first weight to pixel values from the second data stream and the second weight to pixel values from the first data stream for the pixel location within the overlap area closest to the second data stream; and transitioning the weights between the first weight and the second weight for pixel locations across the overlap area (Figs. 19-20, paragraphs 0023-0024, 0128-0131).

To claim 16, Brittain, Brailovskiy, Kalayeh and Kreang-Arekul teach claim 15.
Kreang-Arekul teach wherein transitioning the weights between the first weight and the second weight comprises linearly transitioning between the first weight and the second weight (paragraph 0023).



Claim(s) 16 is/are rejected under 35 U.S.C. 103 as obvious over Brittain et al. (US2021/0041373) in view of Brailovskiy et al. (US10269155), Kalayeh (US2010/0014780), Kreang-Arekul et al. (US2005/0213849) and Perrey et al. (US2015/0164330).
To claim 16, Brittain, Brailovskiy, Kalayeh and Kreang-Arekul teach claim 15.
But, Brittain, Brailovskiy, Kalayeh and Kreang-Arekul do not expressly disclose wherein transitioning the weights between the first weight and the second weight comprises exponentially transitioning between the first weight and the second weight.
	Perry teach blending image with weighting function, wherein transitioning the weights between the first weight and the second weight comprises exponentially transitioning between the first weight and the second weight (paragraph 0039), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the method of Brittain, Brailovskiy, Kalayeh and Kreang-Arekul, in order to smooth transition by design preference.




Claim(s) 25 is/are rejected under 35 U.S.C. 103 as obvious over Brittain et al. (US2021/0041373) in view of Brailovskiy et al. (US10269155), Kalayeh (US2010/0014780) and Khwaja et al. (US2020/0020075).
To claim 25, Brittain, Brailovskiy and Kalayeh teach claim 1.
Brittain, Brailovskiy and Kalayeh teach further comprising: storing the first data stream and second data stream as blended as a blended data stream to digitize the film roll (Brittain, paragraph 0045, Kalayeh, paragraph 0061), but do not expressly disclose converting the blended data stream into a hierarchy of reduced resolution versions.
	Khwaja teach the blended data stream into a hierarchy of reduced resolution versions (paragraph 0093), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the method of Brittain, Brailovskiy and Kalayeh, in order to smooth blending.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIYU LU whose telephone number is (571)272-2837. The examiner can normally be reached Weekdays: 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD URBAN can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ZHIYU . LU
Primary Examiner
Art Unit 2669



/ZHIYU LU/Primary Examiner, Art Unit 2665                                                                                                                                                                                                        December 2, 2022